Per Curiam,
This is an appeal from the order of the court below refusing to dissolve an attachment under the act of 1869. A motion is made to quash the appeal because it is taken from an interlocutory order and that no final judgment has been entered. We consider it beyond all question that the order refusing to dissolve the *519attachment is interlocutory only and that hence no appeal will lie at this time. The appeal is a mere substitute for a certiorari and brings up nothing but the record, Hoppes v. Houtz, 183 Pa. 34. The evidence is not before us and there is nothing to show that the court below was in error.
Appeal quashed.